Martin, J.

delivered the opinion of the court.
The plaintiff, syndic of his own creditors, claims part of the property surrendered, now in the defendant’s possession. The claim is resisted on the ground that they were, previous to the failure, received by the defendant, in pawn; and his being a creditor being proved, is a circumstance which, with his possession, affords a strong presumption that the' *460goods were given him as a security for his debt. The plea was disallowed, and the defendant appealed.
The pawnee who has not taken written evidence hy an authentic or private instrument of the pawning, cannot avail himself of it against third persons
Eastern District,
June 1831.
Under the Civil Code, 3125, the pawnee who has not taken written evidence (by an authentic or private instrument) of the pawning, cannot avail himself of it against third persons. This, in the present , case, is not pretended to have been done.
It is therefore ordered, adjudged, and decreed, that the judgment of the Parish Court be affirmed with costs.